 INLAND MOTORSInlandMotorsandAutomobile Salesmen'sUnion,Local Lodge2327,InternationalAssociation ofMachinists,AFL-CIO. Case 31-CA-1206June 30, 1969DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn April 28, 1969, TrialExaminer Eugene E.Dixon issued his Decision in the above-entitledproceeding,finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter,theRespondent filed exceptions to theDecisionand a supporting brief.The GeneralCounsel filed cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision,theexceptions,cross-exceptions and brief,and the entire record inthecase,andherebyadoptsthefindings,conclusions,and recommendations of the TrialExaminer,'except as modified herein.TheTrialExaminerfoundthatCoonce'sdischarge was motivated in part by his announcedintention to comply with a Board subpoena and totestifypursuant to it.He, however, deemed itunnecessary to pass on the alleged 8(a)(4) violations.The General Counsel has excepted.The record supports the Trial Examiner's findingthat the Respondent did in part discharge Cooncebecause of his intention to testify pursuant to thesubpoena.A discharge partly motivated by suchconsiderations is clearly violative of Section 8(a)(4)and we so find.THE REMEDYHaving found that the Respondent violatedSection 8(a)(4) by discharging Robert Coonce, weshallorderRespondent to cease and desist fromdischarging or otherwisediscriminating against any'Subsequent to the issuance of the Trial Examiner'sDecision in theinstant case the Board issued its Decision in the case ofInlandMotors,175 NLRB No. 139,wherein it was found that Respondent herein,violatedSec. 8(a)(1) of theAct by threatening two employees, one of whom wasCoonce thedischargee herein,with discharge if they engaged in unionactivityThe General Counselin his cross-exceptions has requested theBoard to takejudicialnotice of such finding. In adoptingtheTrialExaminer'sDecision in the instant case we have done so.297employee because he has evidenced an intent totestify in a Board proceeding.AMENDED CONCLUSIONS OF LAWThe TrialExaminer'sConclusionsof Law 4 ishereby amended to read as follows:4.By discharging Robert Coonce because of hisunionmembership and because of his intent totestify in a Board proceedingtherebydiscouragingmembership in the aforesaid labor organization,Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and(4) of theAct.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified herein, and orders that Respondent, InlandMotors,Redlands,California, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as modified herein:Insert the following paragraph as 1(b) and reletterthe present paragraph 1(b) as 1(c):"(b)Dischargingorotherwisediscriminatingagainst anemployee because he has evidenced anintent to give testimony pursuant to a Boardproceeding under the Act "Insertthefollowingasthethirdindentedparagraph in the notice:WE WILL NOT illegally discharge or discriminateagainst any of our employees because he is aboutto give testimony in a Board proceeding pursuantto the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE E. DIXON, Trial Examiner: This proceeding,brought under Section 10(b) of the National LaborRelations Act, as amended(61 Stat.136), herein calledthe Act, was heard at Redlands, California, on March 12,1969. The complaint, dated January 2, 1969, and basedupon charges filed and served on September 27, 1968, wasissuedby the Regional Director for Region 31 (LosAngeles, California), on behalf of the General Counsel oftheNational Labor Relations Board (herein called theGeneralCounseland the Board). It alleged thatRespondent had engaged in and was engaging in unfairlabor practices by discharging its employee Robert E.Coonce on or about September 19, 1968, and byinterrogating employees about their union membership,activities,and sentiments,allinviolationof Section8(a)(1), (3), and(4) of the Act. .In its duly filed answer, Respondent denied thecommissionof any unfair labor practices and affirmativelyalleged that Coonce was terminated for reasons motivatedby business judgment solely and denied any knowledge ofunionactivityon thepart of Coonce.177 NLRB No. 50 298DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record and from my observation of thewitnesses I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a California corporation having itsprincipal place of business at Redlands,California, whereitisengaged in the retail sale of new and used cars.During the year preceding issuance of the complaintRespondent in the course and conduct of its operationsreceivedinexcessof$500,000 from the sale ofautomobiles.During that same period of time Respondentpurchased and received goods valued in excess of $50,000directlyfrom suppliers located outside the State ofCalifornia. At all times material Respondent has been anemployer engaged in commerce and in a business affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.IITHE LABOR ORGANIZATIONAt all timesmaterialAutomobileSalesmen'sUnion,LocalLodge2327,InternationalAssociationofMachinists,has been a labor organizationwithin themeaningof Section 2(5) of the Act.Hl. THE UNFAIR LABOR PRACTICESEarly in 1968 the Union began a campaign to organizeautomobile salesmen in Los Angeles and Orange countiesand later expanded the campaign to take in all of southernCalifornia.In late April one of Respondent's salesmen,Forest E.Michaels became active in this campaign. OnMay 7, 1968, he was discharged. His discharge resulted inthe filing of unfair labor practice charges by the Unionand the issuance of a complaint (Case 31-CA-1104)alleging that the discharge was discriminatory within themeaning of Section 8(a)(3) of the Act. The case was heardon September 25, 1968, by Trial Examiner George H.O'Brien who issued a decision finding an 8(a)(1) threat byRespondent but recommending dismissal of the 8(a)(3)allegation.In that case Robert Coonce,theallegeddiscriminateeherein,was subpenaed by the GeneralCounsel and gave testimony (which Trial ExaminerO'Brien credited)damaging to Respondent.Coonce was employed by Respondent as an automobilesalesman forabout 6 months prior to September 19, 1968,when he was terminated.During the first part ofSeptember 1968, according to Coonce's testimony hewalked into the used car office and "got to talking about .business.one thing and the other" with the thenAssistant Sales Manager Charles Hall who was eating hislunch at the time.During this conversation Hall askedCoonce if hebelonged to a union.Coonce replied, "Yes,don't you?"Hall "made some kind of answer" butCooncecouldnotrememberwhat it was. Theconversation lasted only a few minutes and Hall,finishinghis lunch, went across the street to the main office.A day or so later, according to Coonce's furthertestimony, he had a conversation with the then SalesManagerWilliam Baldwin in the latter'soffice. In thecourse of their "talking back and forth" Baldwin told himthatRespondent'spresidentLeeGuggisberg,"wasfiguring on putting in a profit-sharing plan which woulddo.the employees a lot more good than the Unionwould...." When he started to explain the details of theplan to Coonce the latter said that he "had been in acouple of profit sharing deals like that before . . . anddidn't think much of them." The conversation then turnedto some other subject.On the evening of September 14, when he got homefrom work Coonce found that his wife had accepted aBoard subpena requiring him to appear and testify onSeptember25,inthethenpendingcaseagainstRespondent.Earlier that day when Coonce had beenengaged in a conversation with Sales Manager Baldwinand fellow salesman Makowski, the latter volunteered theinformation that he had been served with a Board subpenathat day. Baldwin asked Coonce, "Did you get yours?"Not knowing that one was waiting for him at homeCoonce replied, "No, I didn't get any." The followingMonday Coonce informed Baldwin in the showroom thathe had received his subpena. Baldwin said, "Well are yougoing to testify?" Coonce answered, "With a subpena,under oath, you have to tell the truth. That is what I amgoing to do."On the following Thursday, September 19, at the closeof the workday Baldwin suggested to Coonce that theystop in at Hudlow's Cocktail Lounge - that he hadsomething he wanted to tell Coonce. About this Cooncetestified as follows:So we went on up to the Cocktail Lounge and ordereda drink, and when the drink came, Mr. Baldwin said, "Idon't hardly know how to tell you this," he said, but, hesaid,"I have got to let you go." He said, "You arefired." I said, "Why?" He said "I don't know why." Hesaid, "I didn't get any explanation." He said, "Lee saidto let you go." I said, "Well, he must have had areason." Bill said, "No," he said, "I don't know why."Well, there wasn't much I could say after he told me Iwas fired. He just talked about different things for alittle bit, and then I got a call from Mr. Helms wantingto know if Mr. Baldwin was still there because he hadto have some help with the customer, so I told him yes,and Itold Bill that Mr. Helms had to have some help.*****We went on back to the showroom and after Bill helpedHelms with his customer, he turned to me and said,"Well,"he said, "You go ahead and drive yourdemonstratorhome."and he said, "Come backtomorrow and we will get everything squared awaytomorrow." And so that is it. That is what I done.On cross-examinationCoonce denied that Baldwin toldhim on the 19th at the Cocktail Lounge "that he wasrealigningthe sales department to get ready for the newmodel year run."Baldwin,who was no longer employed by Respondentat the time of the hearing, testified as follows: He wasnew car salesmanager when Coonce was working forRespondent.Besidesnotbeing"productiveenough"Coonce "had a bad attitude . . . he was a chroniccomplainer."He "didn't sell enough to make a living"making consistently about "three hundred; three fifty amonth." The decision to terminate Coonce was made byBaldwin.He could not say exactly when it was made but"would say prior to the 14th." When asked if this wasabout the time the new models were coming out Baldwinreplied that "this was before the 1969 models were comingout."Nevertheless, on the basis of a leading question by INLAND MOTORScounsel, Baldwin then testified that he was "in the processof shaping up (his) sales force for the new model run." Itdevelopedthatthisinvolveddischargingthoseheconsidered to be the weakest salesmen at the time. In thisconnection he named two other salesmen that he haddischarged- a Nick Sheckgrove and Michaels.' Theywere also low production men and he "didn't feel thatwith the newcars comingout shortly it would be good togo into the new year" with them.He had "studied" andgiven it "a lot of thought" prior to September 14.According to Baldwin the decision to discharge Cooncewas made by Baldwin alone. He did not discuss it withGuggisberg or anyone else. Although he had been thinkingabout it for some time he kept putting it off inanticipationof possible improvement. Baldwin furthertestified that he had no knowledge at the time of Coonce'sdischarge that Coonce was interested or active in a union.When asked if he had "any knowledge whatsoever" thatCoonce had received a Board subpena he answered, "No,not to my knowledge." He also testified, "No," when Ihad knowledge that he had received a subpena was after Ilethim go that evening, and after I had let him go, hesaid to me in these words: "I suppose you know I got asubpena?"According to Baldwin's direct testimony Coonce "wasquitehostileandangry"when informed of histermination. Baldwin was trying to be kind in handling thedischarge, nevertheless he did not tell Coonce why he wasbeing terminated.Nor did he tell Coonce that he was"aligning a sales force for the new model, or anything likethat."He just told Coonce thathe was goingto let himgo.He also specifically denied telling Coonce that he hadto let him go on the order of Guggisberg and that he didnot know the reason for it.On cross-examination Baldwin contradicted this directtestimony now claiming that he thought he had toldCoonce at the Cocktail Lounge that he wasgoinginto thenew model year and had to make a decision as to whichsalesmen to keep and that Coonce was one of those hehad decided not to keep.' He further testified that Coonce"was quite hostile" and had indicated "that he had beensubpenaed to testifiy and would do anything he could tohurt Inland Motors" in his testimony.When asked if, as testified by Coonce, a conversationtook place between him,Makowski and Coonce onSeptember 14 he testified, "Not to my knowledge. I don'tremember. I don't recall any such conversation." Norcouldhe remember if Makowski had told him onSeptember 14 that he had received a Board subpena.The inconsistencies in Baldwin's testimony brands it asunreliable. I credit Coonce's versions as they conflict withBaldwin's.In his testimony Sales Manager Hall' in effect admittedhaving had a conversation or conversations with Coonceabout the Union but was vague and uncertain as to anyspecifics. Thus when asked on directexaminationif at anytime in September 1968, or at any other time he had hada conversation with Coonce "regarding the Union, or any'On cross-examination Baldwin at firsttestifiedthat he had terminatedthese people the same week as he did Coonce.As shown,Michaels wasterminatedon May 7, 1968. Asfor Sheckgrove,Baldwin at first could notrecall the date of his termination placing it sometime between Michaels'and Coonce's terminations.Later he testifiedthat it was his belief thatSheckgrove was one of the six salesmen who were working in earlySeptember.'Later in his cross-examination he contradicted this testimony again nowreverting to his original version that he gave Coonce no reason orexplanation for his discharge.299union?" his answer was, "Only that I think we had thisother thing before about if he would join, or what Ithought; nothing specific at all." And when the GeneralCounsel asked on cross-examination, "Mr. Hall, you saythatyou did have a conversation with Mr. Coonceinvolving the other case? Is that what you testified?" Heanswered, "I am sure that we did. I can't remember if weeven talked about - well, maybe not. I guess he wasn't evenworking there then. I can't remember for sure. You know,itwould be a normal thing after you leave something likethis to get to talking about it, and I am not going to saywe didn't, but what it was, it was nothing important."Pressed further as to whether he had a conversation withCoonce about a union he answered, "I am just saying thatif I did - I am not saying that I didn't talk about it,because, like I said before, it would be a normal thing totalkabout."Notwithstandingthisvaugenessanduncertainty about the matter, when asked on directexaminationif he had ever asked Coonce if he belonged'to a union Hall answered, "No, I had no reason to." Icredit Coonce's testimony.In his further testimony Hall claimed (contrary toBaldwin'stestimony) that on the day of Coonce'sdischarge he and Baldwin had discussed it. About this hetestified as follows:The basis of the conversation about Coonce was aboutthe fact that his production was real poor, and Billwanted to know if I thought that as long as we wentback through thesales,and he asked if I thought heshould be let go because of this, and I said, "If you hadthe feeling he should be let go, I will go along with thesame way you feel, because we could have somebodyhere that would do a better job." I asked him if Ishould talk to Red about it and he said "No, I willhandle that myself."According toGuggisberg's testimony he did notparticipate "in the final decision" to terminate Coonce.'Baldwin made that decision and did not confer with himabout it. In his testimony he also claimed that he did notknow at any time prior to the discharge that Coonce wasor was not a union member or had received a Boardsubpena. He further testified that Sales Manager Baldwinwas terminated on January 15, 1969, because of low salesproduction. He also testified that because of the overheadin his industry, the rule is that men hired to produce areterminated if they fail to do so.ConclusionsFrom the foregoing credited testimony it is clear and IfindthatHallwas informed by Coonce in earlySeptember that he was a union member and further thaton September 16 Baldwin was informed by Coonce thathe had received a Board subpena and in answer toBaldwin's querry had informed Baldwin that he intendedto testify and intended to tell the truth. Such knowledgeon the part of company officials is imputable toRespondent.Moreover, there is no question in my mindthat this information was conveyed to Guggisberg andthat contrary to his testimony he was aware of it prior to'AfterBaldwin'sterminationHall apparently was promoted fromassistant sales manager to sales manager.'Respondent'smotion to correct the record in this respect is herebygranted.'On cross-examinationGuggisberg explained that he reviewed eachsalesman's performance monthly.Thishe did with respect toCoonce at theend of August but no decision was made at that time to terminate him 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDCoonce's discharge.'In the light of this knowledge and considering(1) thatCoonce hadnever had any criticism or complaint abouthis production;(2) thathe was terminatedabruptly andshortly afterhe got the subpena; and(3) that hisdischargewas without any explanationwhen a perfectlyplausibleone could have been given him, I am convincedand findthat his discharge was motivated at least inpart by hisunion membership and his announced intentionto complywith the subpena and to testify pursuant to it.InreachingthisconclusionIhaveconsideredRespondent'sclaimthatCooncewas discharged solelybecause of his inadequate sales record.While there maybe some logic in starting a new modelyearwith arealigned sales force the evidence seems to indicate thathere the realigning was largely confined to the eliminationof Coonce. Admittedlyhis sales record was not the best.On the otherhand the sale of three to four cars a monthproducing grossprofits forRespondentof $10,000 to$12,000 a yeardoes not seemto be toobad a record.' Inany event assumingthat Cooncewas not as productive asRespondent might have wished I am convinced that butfor his union membership his record was not sobad thathe would have been dischargedfor it.Interestingly enoughBaldwintestifiedthat he had nothing against unions andthat hewould not "discharge a man because he wanted tobelong to a union or join a union...if he was productiveIn the light of the entire record I draw the obviousinferencefromBaldwin'stestimony,i.e.,thatunionmembership would be cause for discharge where theindividual was not a good producer.Such I find was thesituation here andthat Cooncewas discharged because hebelonged to a union and that his discharge wasdiscriminatory within the meaning of Section8(a)(3) ofthe Act.'In the context of this 8(a)(3) violationof the Act I alsofind that Hall's question to Coonce about whether hebelonged to a union amounted to interference withCoonce'srights undertheAct inviolation of Section8(a)(1).IV. THE EFFECT OF THE UNFAIRLABORPRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above,have a close,intimate,and substantial relation to trade,traffic,andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I will recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent discharged RobertCoonce forengagingin activity protected by the Act, Iwill recommend that Respondent be ordered to offer himimmediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to hisseniority and other rights and privileges,and make himwhole for anyloss of earningshe may have suffered bypayment to him of a sum of money equal to the amounthe normally would have earned as wages from the date ofhis discharge to the date of an offer of reinstatement, lessnet earnings during said period, with backpay computedon a quarterly basis in the manner established by theBoard inF.W.Woolworth Company,90 NLRB 289,291-294,including interest as held inIsisPlumbing &HeatingCo.,138 NLRB 716.Ishall also recommend that Respondent preserve andmake available to the Board,upon request,payroll and allother records necessary to facilitate determination of theamount due under this Recommended Order.In view of the nature of the unfair labor practicescommitted,Iam of the opinion that the commission ofsimilarunfairlaborpracticesmay be reasonablyanticipated.I shall therefore recommendthatRespondentbe ordered to cease and desist from infringing in any othermanner upon the rights guaranteed its employees bySection7 of the Act.Upon the basis of the foregoing findings of fact andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.InlandMotors is engaged in commercewithin themeaningof Section 2(6) and (7) of the Act.2.AutomobileSalesmen'sUnion, Local Lodge 2327,InternationalAssociationofMachinists, is a labororganizationwithin themeaningof Section 2(5) of theAct.3.By interfering with,restraining,and coercing itsemployees in the exerciseof rightsguaranteedin Section 7of the Act, Respondentengaged in unfairlabor practicesproscribed by Section8(a)(1) ofthe Act.4.By dischargingRobert Coonce because ofhis unionmembershiptherebydiscouragingmembership in theaforesaid labor organization,Respondent has engaged inunfairlabor practices within themeaning ofSection8(a)(3) of the Act.5.Theaforesaid unfairlabor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act.'Itmakes no difference on the facts here whether the decision todischarge Coonce was made by Baldwin or Guggisberg or both since thedefense here is no more valid either way.However, it is difficult to believethat Guggisberg(who was concerned enough about his salesmen to go overtheir records periodically)was not consulted as to the discharge. Indeed,his testimony about it is at best equivocal. Just what did he mean when hetestified that he did not participate"in the final decision"to dischargeCoonce9 Thathe left the timing up to Baldwin?'In this connection the only definite figures inCoonce'sproductionappear in Trial Examiner O'Brien's decision in Case 31-CA-1104.Figuresthere show that for the entire month of April 1968(the only full month forwhich production figures were shown)Coonce was third highest in salesand gross profits out of a group of seven salesmen.'In this light I find it unnecessaryto determine whether Sec.8(a)(4) ofthe Act has been violated since the remedy will be the same in any event.RECOMMENDED ORDERUpon theforegoing findingsof fact and conclusions oflaw, upon the entire record in this case, and pursuant toSection 10(c)of the NationalLaborRelations Act, asamended, it is hereby ordered that Respondent, itsofficers, agents,successors, and assigns,shall:1.Cease and desist from:(a)Discouraging membership in, or activities on behalfofAutomobileSalesmen'sUnion, Local Lodge 2327,International Association of Machinists,or by any otherlabor organization,by discharging or in any other mannerdiscriminating against them in regard to their hire or INLAND MOTORStenureof employment or any term or condition ofemployment.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights toself-organization, to form labor organizations, to join orassistAutomobile Salesmen's Union, Local Lodge 2327,InternationalAssociation ofMachinists, or any otherlabororganizationtobargaincollectivelythroughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom engaging in such activities.2.Take the following affirmative action to effectuatethe policies of the Act:(a)OfferRobertCoonce immediate and fullreinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss of pay hemay have suffered as a result of the discrimination againsthim in the manner provided in the section of this Decisionentitled "The Remedy."(b)Preserve and, upon request, make available to theBoard or its agents forexaminationand copying allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze and determine the amount ofbackpay due under the terms of this RecommendedOrder.(c)Notify Robert Coonce if presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelectiveService and UniversalMilitaryTraining andService Act, as amended, after discharge from the ArmedForces.(d) Post at its place of business in Redlands, California,copies of the attached notice marked "Appendix."9 Copiesof said notice on forms provided by theRegionalDirectorforRegion 31, shall be posted by it, immediately uponreceipt thereof, after being duly signed by Respondent,and be maintained for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 31, inwriting, within 20 days from receipt of this Decision, whatsteps the Respondent has taken to comply herewith.1B'In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"aDecree ofThe UnitedStatesCourt ofAppealsEnforcing an Order"shallbe substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read."Notify theRegional Director forRegion 31, in writing,within 10 days from the date of this Order, whatsteps Respondent has takento complyherewith "301APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of The National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct as amended, we hereby notify ouremployees that:WE WILL NOT discourage membership in or activitieson behalf of Automobile Salesmen's Union, LocalLodge 2327, International Association of Machinists, orany other labor organization, by discharging employeesor in any other manner discriminating against them inregard to their hire or tenure of employment or anyterm or condition of employment.WE WILL NOT illegally interrogate our employeesconcerning their union membership or activities.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of therights to self-organization, to form labor organizations,to join or assist the above-named Union, or any otherlabororganization, to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargainingor other mutual aid or protection, and torefrain from any or all such activities.WE WILL offer Robert Coonce immediate and fullreinstatement to his former or substantially equivalentposition, without prejudice to his seniority or any otherrights and privileges previously enjoyed, and make himwhole for any loss of pay he suffered as a result of thediscrimination against him.WE WILL notify RobertCoonce if presently serving inthe Armed Forces of the United States of his right tofull reinstatement upon application in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.All of our employees are free to become or remain, orrefrainfrombecomingorremainingmembers ofAutomobileSalesmen'sUnion,LocalLodge 2327,InternationalAssociation ofMachinists, or any otherlabor organization.INLAND MOTORS(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office. Tenth Floor,BartlettBuilding,215West Seventh Street, Los Angeles,California 90014, Telephone 213-688-5850.